DETAILED ACTION

Claim Status
Claims 2-5, 8-10, 14-15 is/are pending.
Claims 2-5, 8, 10, 14-15 is/are rejected.
Claims 9 is/are objected.
Claims 1, 6-7, 11-13 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 10/16/2020 have been withdrawn in view of the Claim Amendments filed 01/15/2021.

The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/16/2020 have been withdrawn in view of the Claim Amendments filed 01/15/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 8, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2015/046630 (KOTAKA-WO ‘588) (relying on KOTAKA ET AL (US 2016/0244588) as English translation).
 	KOTAKA-WO ‘630 discloses a resin composition comprising:


• 1-100 parts of a liquid crystal polyester;

• 1-100 parts of a platy filler (e.g., mica, talc, etc.);

• 5-60 parts of carbon fiber.

The resin composition has very low mold shrinkage (measured using a 64 mm x 64 mm x 3 mm planar sample) in both the machine direction (e.g., as low as, but not limited to, 0.04%, etc.) and transverse direction (e.g., as low as, but not limited to, 0.12%, etc.), and a very low combined MD+TD mold shrinkage (e.g., but not limited to, 0.16%). The resin composition is useful in forming molded articles (e.g., circular columns, cylindrical shapes, etc.) with high dimensional accuracy and excellent abrasion resistance. (KOTAKA ET AL ‘588, entire document, e.g., paragraph 0005-0017, 0055-0063, 0068-0069, 0092-0095, 0100, 0105-0108, 0111-0113, etc.; Table 1; etc.) (see corresponding portions of KOTAKA-WO ‘630)
	Regarding claims 4, 8, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known polyether sulfone-based resin compositions as disclosed in KOTAKA-WO ‘630 to produce articles with very low mold shrinkage in both the machine direction and transverse direction, in addition to a very low combined MD+TD mold shrinkage in order to produce molded articles with high dimensional accuracy.
 	Further regarding claim 4, since the resin compositions of KOTAKA-WO ‘630 are capable of producing articles exhibiting very low MD mold shrinkage values, TD mold shrinkage values, and MD+TD mold shrinkage values (as measured using a 64 mm x 64 mm x 3 mm planar sample), the Examiner has reason to believe that the resin compositions of 
	Regarding claim 5, one of ordinary skill in the art would have selected the amounts of fibrous filler and plate-like filler in the resin compositions of KOTAKA-WO ‘630 to further reduce the combined MD+TD mold shrinkage (e.g., to 0.15% or less) for applications requiring particularly high dimensional accuracy.
	Regarding claim 14, one of ordinary skill in the art would have used the resin compositions of KOTAKA-WO ‘630 to form known automotive components requiring high dimensional accuracy and abrasion resistance.
	Regarding claim 15, one of ordinary skill in the art would have used the resin compositions of KOTAKA-WO ‘630 to form known automotive components requiring high dimensional accuracy and abrasion resistance (e.g., with respect to sliding or moving parts, etc.) such as valve components.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2015/046630 (KOTAKA-WO ‘630) (relying on KOTAKA ET AL (US 2016/0244588) as English translation),
		as applied to claim 4 above, 

	and further in view of IKEGAWA ET AL (US 2002/0132108),
	and further in view of MAEDA ET AL (US 2012/0235090).
	HEGI discloses that it is well known in the art that controlling the anisotropy of mold shrinkage in the machine direction (MD) to mold shrinkage in the transverse direction (TD) in a molded article to within 0.6-1.4 (i.e., a TD/MD mold shrinkage ratio of 0.7-1.7) (as measured using a 64 mm x 64 mm x 3 mm planar sample) of resin compositions containing fillers provides for molded articles with especially high dimensional stability. (paragraph 0033-0034, 0048, etc.)
	IKEGAWA ET AL discloses that it is well known in the art that plate-form inorganic fillers (e.g., talc, mica, etc.), fibrous inorganic filler (e.g., carbon fiber, etc.), and particularly a combination of both plate-form and fibrous inorganic fillers, are useful for decreasing the anisotropy of the mold shrinkage ratio in the flow direction and transverse direction in resin molded articles. (paragraph 0031-0036, etc.)
	MAEDA ET AL discloses that it is well known in the art that liquid crystal polyesters tend to cause anisotropy in mold shrinkage due to the orientation of the molecular chains during molding, (paragraph 0004, etc.)
	Regarding claims 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the amounts of fibrous filler and plate-like filler (which are known to reduce anisotropy in mold shrinkage, as suggested by IKEGAWA ET AL) in combination with reducing the amount of liquid crystal polyester (which is well known in the art to cause anisotropy in mold shrinkage due to the orientation of the rod-like molecules during extrusion or injection molding, as evidenced by MAEDA ET AL) in the resin compositions of KOTAKA-WO ‘630 in order to produce resin compositions capable of .

Response to Arguments
Applicant’s arguments filed 01/15/2021 have been considered but are moot in view of the new grounds of rejection in the present Office Action necessitated by the Claim Amendments filed 01/15/2021.

Allowable Subject Matter
Claim 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest a resin composition containing the recited amounts of: polyethersulfone; liquid crystal polyester; the specified plate-like fillers; and glass fiber, wherein the resin compositions form molded articles which exhibit the recited MD mold shrinkage, TD mold shrinkage, and MD+TD mold shrinkage as measured under the specified conditions (claim 9).
	KOTAKA-WO ‘630 fails to disclose resin compositions containing the recited amount of glass fiber.
	NAGANO ET AL (US 2003/0001139) fail to disclose resin compositions containing the recited amount of polyether sulfone resin.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	SEKIMURA ET AL (US 2012/0230592) disclose liquid crystal polyester and polyethersulfone resin compositions containing filler.
	HARADA ET AL (US 2009/0294729) and ASAI ET AL (US 5,308,913) disclose liquid crystal polyester resin compositions containing fibrous and/or platy fillers.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 7, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787